In an action, inter alia, to recover damages for tortious interference with a brokerage agreement, the defendants Alan Florin and Ted Heinz d/b/a T.H. Enterprises appeal from an order of the Supreme Court, Suffolk County (McCarthy, J.), entered January 3, 1990, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
Affording a liberal construction to the complaint (see, CPLR 3026), we find that it states a cause of action against the appellants to recover damages for tortious interference with a brokerage agreement (see, Alexander & Alexander v Fritzen, 68 NY2d 968, 969; Stratford Materials Corp. v Jones, 118 AD2d 559, 560-561; Poughkeepsie Sav. Bank v Sloane Mfg. Co., 84 AD2d 212, 217). We further find that there are triable < issues of fact. Thompson, J. P., Bracken, Rosenblatt and O’Brien, JJ., concur.